
	

113 HRES 630 IH: Recognizing the benefits and importance of music making as an essential form of creative expression and expressing support for designating the Summer Solstice, June 21, 2014, as Make Music Day.
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 630
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Mr. Schiff (for himself, Ms. Bass, Mr. Waxman, Ms. Hahn, Mr. Nadler, Ms. Clarke of New York, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the benefits and importance of music making as an essential form of creative expression
			 and expressing support for designating the Summer Solstice, June 21, 2014,
			 as Make Music Day.
	
	
		Whereas the Summer Solstice, June 21, is the first day of summer and an appropriate day to annually
			 celebrate the myriad of joys and benefits of making music;
		Whereas this event began over 30 years ago in France as Fête de la Musique, and observations of
			 Make Music Day now take place internationally in 800 cities in 110
			 countries around the world;
		Whereas these celebrations have become a global phenomenon involving millions of musicians of all
			 styles and skill levels, performing publicly;
		Whereas making music continues to demonstrate the power of music as providing enjoyment, building
			 cultural connections, raising social awareness, celebrating history, and
			 examining the whole of the human experience;
		Whereas making music inspires people of all abilities, persuasions, and ethnicities to come
			 together to just play;
		Whereas making music is an integral part of United States culture and a chronicle of the Nation's
			 struggles and triumphs;
		Whereas making music advances learning, enhances the overall educational experience, and
			 contributes to a complete education;
		Whereas making music is shown to benefit the well-being of people throughout their lives, and that
			 making music contributes to a fuller, more satisfying life; and
		Whereas Make Music Day will come to life throughout the United States with thousands of events on
			 June 21, 2014, when musicians of all ages and abilities will perform on
			 streets, sidewalks, stoops, plazas, parks, in group lessons, solo
			 performances, instrument circles, musical parades, and mass appeal events
			 open to all: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Make Music Day to celebrate the national commitment to making music and
			 the importance of access to music education for all children; and
			(2)recognizes Make Music Day organizers and volunteers across the United States for promoting Make
			 Music Day and for their efforts in promoting awareness of the benefits of
			 making music and the importance of access to music education.
			
